 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     LARISA CHEBAN
 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     LARISA CHEBAN,                                               No.   2:17-CV-02671-KJN
13

14                         Plaintiff,
                                                                  STIPULATION AND [proposed]
15                                                                ORDER FOR EXTENSION OF
                                                                  TIME TO FILE PLAINTIFF’S
16
            v.                                                    REPLY BRIEF
17
     NANCY BERRYHILL, Acting
18   Commissioner of Social Security,
19
                       Defendant.
20   _______________________________________/
21          IT IS HEREBY STIPULATED by and between the parties, through their respective
22
     undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file reply
23
     brief is extended to November 2, 2018.
24

25          This is a first extension of nine days, requested because plaintiff’s counsel has three reply

26   briefs due on two successive days.
27

28



                                              [Pleading Title] - 1
 1
     Dated:    October 23, 2018                                   /s/ Jesse S. Kaplan
 2                                                                JESSE S. KAPLAN
 3                                                                Attorney for Plaintiff

 4

 5
                                                                  McGREGOR W. SCOTT
 6                                                                United States Attorney
                                                                  DEBORAH LEE STACHEL
 7                                                                Regional Counsel, Region IX
                                                                  Social Security Administration
 8

 9
     Dated: October 23, 2018                                       /s/ per e-mail authorization
10                                                                TINA NAICKER
                                                                  Special Assistant U.S. Attorney
11
                                                                  Attorney for Defendant
12

13

14
                                                   ORDER

15

16            For good cause shown on the basis of this stipulation, the requested extension of
17
     plaintiff’s time to file a motion for summary judgment brief is extended to November 2, 2018.
18
     No further extensions will be granted in this matter.
19

20            SO ORDERED.

21   Dated: October 26, 2018

22

23

24

25

26

27

28



                                              [Pleading Title] - 2
